The Court.
1. The appellant claims , that the justice of the peace of National Township had no jurisdiction of the case, and that a judgment rendered "by any justice having his office out of the city of San Diego, in a case under section 12 of the act to re-incorporate the city of San Diego, is void. (Stats. 1875-76, p. 812.) The act does not say that a judgment shall not be recovered before any justice out of the city. The action was properly brought before a justice of the city, and at the special instance and request of the city was transferred to a *106justice of National Township in the same county. We think the latter justice had jurisdiction. There is nothing in the act referred to to show that sections 833 and 836 of the Code of Civil Procedure are not applicable to this case, as to change of place of trial.
2. We find nothing in the act which shows error in the order that the defendants, the board of trustees, audit and allow plaintiff’s claim and issue warrant therefor.
Judgment affirmed.